Title: From Thomas Jefferson to Zebedee Cook, 26 August 1808
From: Jefferson, Thomas
To: Cook, Zebedee


                                                
                            Sir,
                            August 26 1808
                        

                        I beg leave to communicate through you the enclosed answer to the representation which came to me under cover from you, & to add the assurances of my respect.
                        
                            Th: Jefferson
                     
                        
                    